DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/994,630 in response to an original application was filed on 08/16/2020. Claims 21 – 24 are currently pending and have been considered below. Claims 21 and 23 are independent claims. 
Information Disclosure Statement
`The information disclosure statement (IDS), are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21 and 23 objected to because of the following informalities: please change “wake up from the sleep mode based an end of the simultaneous transmission” to “wake up from the sleep mode based on an end of the simultaneous transmission”.  Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 21 - 24 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 6 of Patent 10,772,109 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 21-24 of the patent and claims 1 - 6 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

Instant Application No. 16/994,63
     Claim 1: A wireless communication terminal, comprising:
a transceiver,
and a processor, wherein the processor is configured to:
receive, by using the transceiver, data from a base communication terminal through a sub-band while the base communication terminal is performing simultaneous transmission to the wireless communication 
Patent 10,772,109 B2
     Claim1: A wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive, by using the transceiver, data from a base communication terminal while the base communication terminal is performing simultaneous transmission to the wireless communication terminal and one or more other wireless communication terminals other than the 



enter a sleep mode for power saving while a transmission of data to the one or more other wireless communication terminals from the base terminal during the simultaneous transmission is going on, wherein a dummy data including repeating specific pattern is transmitted from the base wireless communication terminal after the transmission of the data to the wireless communication terminal is terminated during the simultaneous transmission, and the dummy data is transmitted until the transmission of the data to the one or more 

and wake up from the sleep mode based an end of the simultaneous transmission.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the patent, respectively.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0044877 A1) in view of CHAE et al. (US 2016/0309430 A1)

Regarding claims 21 and 23, a wireless communication terminal, [Figure 1, Ref # 25-1], comprising:
a transceiver, [Figure 1, Ref # 30-1],
and a processor, [Figure 1, Ref # 26], wherein the processor is configured to:
receive, by using the transceiver, data from a base communication terminal through a sub-band while the base communication terminal is performing simultaneous transmission to the wireless communication terminal and one or more other wireless communication terminals other than the wireless communication terminal through one or more other sub-bands, [Figure 1, wherein a base communication terminal “access point 14” transmits data simultaneously to user terminal 25-1 and other user terminals 25-2 to 25-4, (Liu et al., Paragraphs 89-94)], wherein the simultaneous transmission is transmitted through a frequency band including the sub-band and other sub-bands by using orthogonal frequency division multiplexing access [With reference to FIG. 1, the AP 14 is configured to transmit the data unit 700 to the client station 25-1 using OFDM modulation, (Liu et al., Paragraph 103)], 
Liu et al. fails to explicitly teach when a transmission of data to the wireless communication terminal from the base wireless communication terminal during the simultaneous transmission is terminated, enter a sleep mode for power saving while a transmission of data to the one or more other wireless communication terminals from the base terminal during the simultaneous transmission is going on, 
Chae et al. teaches if there is no data transmission, a D2D UE may stop the synchronization signal reception and then switch to sleep mode to save battery consumption, (Chae et al., Paragraph 76), 
Chae et al. further teaches wake up from the sleep mode based an end of the simultaneous transmission, [before transmitting and receiving a D2D signal, a UE can wake up and then receive a synchronization signal during a prescribed time. That is, a rule may be defined such that a UE wakes up before the prescribed time and then receives the synchronization signal in order to transmit/receive the D2D signal, (Chae et al., Paragraph 80), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Liu et al. by including that when a transmission of data to the wireless communication terminal from the base wireless communication terminal during the simultaneous transmission is terminated, enter a sleep mode for power saving while a transmission of data to the one or more other wireless communication terminals from the base terminal during the simultaneous transmission is going on, (Chae et al., Paragraph 76), in order to reduce the power consumption of devices participating in D2D communication, increase data (Chae et al., Paragraph 4).

Regarding claims 22 and 24, the wireless communication terminal wherein the transceiver is configured to receive information indicating that the transmission of the data to the wireless communication terminal during the simultaneous transmission is terminated, wherein the processor is configured to enter the sleep mode based on the information, [if there is no data transmission, a D2D UE may stop the synchronization signal reception and then switch to sleep mode to save battery consumption, (Chae et al., Paragraph 76)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478